DETAILED ACTION
	The following is a response to the amendment filed 1/26/2022 which has been entered.
Response to Amendment
	Claims 1-16 are pending in the application.
	-The 112(b) rejection has been withdrawn due to applicant amending claims 1, 4, 5, 8 and 11-16 accordingly.
	-The double patenting rejection has been withdrawn due to applicant submitting a terminal disclaimer which has been approved.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant’s amendments pertaining to the 112(f) interpretation has been acknowledged, however, the limitations at issue are still written in a generic placeholder coupled with functional language (even without using the terms “for” or “configured to”) without reciting sufficient structure form. MPEP 2181 states: “……….The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note 
The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015). The issue in Williamson was whether a "distributed learning control module" limitation in claims directed to a distributed learning system should be interpreted as a means-plus-function limitation. See Williamson, 792 F.3d at 1347. The Federal Circuit concluded that ‘‘the ‘distributed learning control module’ limitation fails to recite sufficiently definite structure and that the presumption against means-plus function claiming is rebutted." Id. at 1351. In support, the Federal Circuit determined that "the word ‘module’ does not provide any indication of structure because it sets forth the same black box recitation of structure for providing the same specified function as if the term ‘means’ had been used."

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-a vehicle power distribution control (method, apparatus and system) acquiring an image of the road type that the vehicle is currently driving, starting a corresponding terrain mode in an all terrain adaptive mode based on the road type and determining a switching a center differential to a locking mode according to the strategy and distributing torques to front and rear axles according to a torque distribution curve based on the strategy in which the curve is a function using throttle position as a variable and a torque proportion of a driven axle as an output and in combination with the limitations as written in claims 1, 5 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        February 9, 2022